Citation Nr: 1412055	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of the Veteran's death.

(The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), and entitlement to an increased evaluation for lumbar disc disease, evaluated at 20 percent disabling, will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to April 1992.  He died in March 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Pension Management Center in Philadelphia, Pennsylvania.  This case was previously before the Board in September 2013.

The appellant testified before the undersigned during a May 2013 Travel Board hearing; a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is required before the appellant's claim is decided.

The appellant asserts that the Veteran's death was caused by his service-connected hypertension.  According to the certificate of death, the immediate cause of the Veteran's death was listed as shock due to renal failure due to ischemic bowel.  No other conditions are listed as having caused or contributed to the Veteran's death.  At the time of his death, the Veteran had the following service-connected disabilities: hypertension, lumbar disc disease, reactive hydrocele of the right testicle, tinea versicolor and pedis, and muscle tension headaches.

The record shows a September 2011 opinion by Dr. T.O., M.D., that the Veteran's hypertension was "as least as likely a contribution factor in his death".  Dr. TO's opinion contained no rationale or explanation.

In December 2013 VA obtained a physician's opinion that was to address the medical matters raised by this appeal.  The December 2013 physician correctly noted that the Veteran's terminal hospitalization records were not associated with the Veteran's claims file at the time that the opinion was provided.

As the Veteran's terminal hospitalization records have now been associated with the Veteran's claims file, the Board finds that a new opinion must be obtained that addresses the medical matters raised by this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should furnish the Veteran's claims file to the appropriate VA examiner.  The examiner must be provided the Veteran's claims file for review.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disorders, including hypertension, singly or with some other condition were the immediate or an underlying cause of death, or contributed substantially or materially to the Veteran's death.

The examiner is also asked to state if the service-connected hypertension caused or aggravated the Veteran's renal disability.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



